DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itaya (pub # 20100328571).


Consider claim 1. Itaya teaches A display device (abstract). comprising: 
a panel having a first substrate, (Fig. 5A and paragraph 0035, liquid crystal panel 12 and glass substrate 12a).
a second substrate facing the first substrate, (Fig. 5A and paragraph 0035, glass substrate 12b).
and a liquid crystal layer therebetween, (Fig. 5A and paragraph 0035, two glass substrates 12a and 12b between which a liquid crystal is sandwiched). 
the first substrate having a first outer surface and a first side face, (See at least Fig. 5A).
the second substrate having a second outer surface and a second side face flush with the first side face; (See at least Fig. 5A).
a light unit disposed on the panel, (Fig. 2 and paragraph 0036, backlight 13, is attached to the liquid crystal panel 12).
 the light unit including light sources, (paragraph 0036, light source 15).
a circuit board for supplying drive signals to the light sources, (Fig. 2 and paragraph 0035, driver IC 26).
and a light guide, (Fig. 2 and  paragraph 0036, light guide plate 17).
and an adhesive tape having a pair of first sides one of which is along the circuit board (Fig. 2 and paragraph 0037 adhesive member 21 having one side along the driver IC 26).
and a pair of second sides which connect end portions of the pair of first sides, (Fig. 2, adhesive member 21). 
and having a light blocking property, (paragraph 0037, the double-faced adhesive tape having a light blocking effect).
wherein at least one of the second sides of the adhesive tape is bonded to the first outer surface and to a side face of the panel. (Figs. 2 and 5A, adhesive member 21 bonded to outer surface and side face of the panel 12).

Consider claim 2. Itaya further teaches The display device according to claim 1, wherein: a width of the pair of second sides is greater than a width of the pair of the first sides. (See at least Fig. 2 end sides of adhesive 21 are wider than other sides). Consider claim 3. Itaya further teaches The display device according to claim 1, wherein: the light unit further includes at least an optical sheet provided on the light guide. (paragraph 0036, optical sheet 18).Consider claim 4. Itaya further teaches The display device according to claim 3, wherein: another adhesive bonds the light unit to the panel.  (paragraph 0037, double-faced adhesive tape 25).Consider claim 5. Itaya further teaches The display device according to claim 1, wherein: 
the light unit further includes a frame surrounding the light guide, (paragraph 0037, frame 20).
and a reflector disposed opposite the light guide and the frame. (Fig. 2 and paragraph 0036, reflection sheet 19).Consider claim 6. Itaya further teaches The display device according to claim 5, wherein: the second side of the adhesive tape covers a level difference between a side face of the panel including the first side end and the second side end and a third side face of the frame. (See at least Fig. 2 where adhesive 21 covers a level difference between a side face of the panel 12 and a third side of the frame 20).Consider claim 7. Itaya further teaches The display device according to claim 6, wherein: the third side face of the frame projects laterally with the side face of the panel, the adhesive tape includes a connection portion extending from the side face of the panel to the third side face of the frame, and the connection portion is oblique corresponding the side face of the panel. (See at least Figs. 5A and 5B, frame 20 projects laterally with side face of the panel and the adhesive 21 connects the two). Consider claim 8. Itaya further teaches The display device according to claim 5, wherein: the one of the first sides of the adhesive tape only bonds the frame to the reflector. (Fig. 5A).Consider claim 9. Itaya further teaches The display device according to claim 5, wherein: both of the first sides of the adhesive tape only bond the frame to the reflector. (Fig. 5B).Consider claim 10. Itaya further teaches The display device according to claim 1, wherein: a length of the second side is greater than a length of the first side. (Fig. 2).Consider claim 13. Itaya further teaches The display device according to claim 1, wherein: one of the second sides of the adhesive tape covers a side end of the panel from an end portion of the first surface of the first substrate to an end portion of the second surface of the second substrate. (See at least Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itaya (pub # 20100328571) in view of Kim et al (pub # 20110187634).


Consider claim 11. Itaya does not specifically disclose The display device according to claim 5, wherein: one of the first sides of the adhesive tape is bonded to the bottom face of the frame and the reflector therebetween.   However Kim et al in at least Figs. 2 and 3 discloses an adhesive tape 51 bonded to the bottom face of the frame 31 and a reflector 23 therebetween.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Kim et al with the invention of Itaya in order to reduce the outer size a liquid crystal display panel by improving a structure of a mold frame and a bottom chassis (Kim et al paragraph 0006). Consider claim 12. Itaya does not specifically disclose The display device according to claim 5, wherein: one of the first sides of the adhesive tape is bonded to a bottom face of the reflector.  However Kim et al in at least Figs. 2 and 3 discloses an adhesive tape 51 bonded to a bottom face of the reflector 23.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Kim et al with the invention of Itaya in order to reduce the outer size a liquid crystal display panel by improving a structure of a mold frame and a bottom chassis (Kim et al paragraph 0006).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624 


/MARK EDWARDS/Primary Examiner, Art Unit 2624